                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

KIMECO FRENCH                                                                       PLAINTIFF


v.                                  Case No. 1:17-cv-1074


GENERAL MOTORS, LLC                                                               DEFENDANT

                                            ORDER

       Before the Court is the parties’ Joint Stipulation of Dismissal With Prejudice. (ECF No.

19). On September 20, 2019, the parties filed the instant stipulation, stating that they wish to

dismiss this matter with prejudice pursuant to Federal Rule of Civil Procedure 41(a). Rule 41(a)

provides that an action may be dismissed by “a stipulation of dismissal signed by all parties who

have appeared.” The instant stipulation of dismissal is signed by all parties to this matter.

Accordingly, the above-styled case is hereby DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 27th day of September, 2019.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
